IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


RONALD G. DANDAR,                        :   No. 19 WAP 2016
                                         :
                 Appellant               :   Appeal from the Order of
                                         :   Commonwealth Court entered March
                                         :   30, 2016 at No. 222 MD 2016.
           v.                            :
                                         :
                                         :
COMMONWEALTH OF PENNSYLVANIA,            :
PENNSYLVANIA BOARD OF                    :
PROBATION AND PAROLE,                    :
                                         :
                 Appellee                :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of November, 2017, the Order of the Commonwealth

Court is hereby AFFIRMED.

     The “Motion to Modify and Correct Illegal Sentence Nunc Pro Tunc” is DENIED.